DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed February 18, 2022 in response to the Office Action of November 18, 2021, is acknowledged and has been entered. Claims 1, 7, 9-21, 23, 25 are pending and being examined. Claims 2-6, 8, 22, and 24 are canceled. No claims are amended. 

Maintained Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 25 remains rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2020/0179528, Goldberg et al, claiming priority to Dec. 2015.
.

Response to Arguments
3.	Applicants argue that nowhere in claims 1, 21, 40-42, 64 and paragraphs [11-13] and [94-98] does Goldberg teach the claim limitations. Applicants argue that Goldberg fails to teach whether the antibodies are conjugated to each other or not. Applicants argue that Goldberg fails to provide a working example of making and using the claimed organic nanoparticle comprising two antibodies. Applicants argue that claim 40 of Goldberg is dependent on claim 1, and claim 1 requires a polymeric core containing a pharmaceutically active agent, therefore claim 40 encompasses a nanoparticle comprising at least three agents. Applicants argue that Goldberg does not teach a nanoparticle comprising PD-1 and TIGIT antibodies.

4.	The arguments have been carefully considered but are not persuasive. Contrary to arguments, Goldberg and the cited paragraphs and claims teach all of the claim limitations. The paragraphs and claims are provided below for convenience, bold emphasis added:

1. A particle comprising:
a polymeric core containing a pharmaceutically active agent; and
an antibody fragment conjugated to the surface of the particle, wherein the antibody fragment targets an endogenous immune cell subset.

2. The particle of claim 1, wherein the endogenous immune cell subset is a T-cell or a myeloid-derived suppressor cell.

21. The particle of claim 1, wherein the antibody fragment is a F(ab′)2 fragment, Fab fragment, or Fab′ fragment.

40. The particle of claim 1, wherein the particle comprises two antibodies, wherein one antibody targets PD-1, and a second antibody targets LAG-3 or TIM-3.

41. The particle of claim 1, wherein the antibody fragment targets a peripheral T-cell or a tumor-resident T-cell.

42. The particle of claim 1, wherein the antibody fragment targets an activated T-cell.

64. A pharmaceutical composition comprising:
a plurality of particles of claim 1; and
a pharmaceutically acceptable excipient.

[0011] In one aspect, a nanoparticle comprising a polymeric core containing at least one pharmaceutically active agent and an antibody or fragment thereof conjugated to the surface of the particle, wherein the antibody or fragment thereof targets a T-cell, is provided. In one aspect, a particle comprising a polymeric core containing at least one pharmaceutically active agent and an antibody fragment conjugated to the surface of the particle, wherein the antibody fragment targets an endogenous immune cell subset, is provided. In some embodiments, the endogenous immune cell subset is a T-cell. In some embodiments, the endogenous immune cell subset is a myeloid-derived suppressor cell. In some embodiments, the particle is not an artificial antigen presenting cell. In some embodiments, the particles are not artificial antigen presenting cells. In some embodiments, the nanoparticles are not artificial antigen presenting cells. In some embodiments, the antibody or fragment thereof is an antibody fragment. In some embodiments, the antibody fragment is enzymatically produced by fragmentation of an intact antibody using IdeS or IdeZ. In some embodiments, the antibody fragment is enzymatically produced by fragmentation of an intact antibody using IdeS or IdeZ has a defined sequence. In some embodiments, the antibody or fragment thereof is directly conjugated to the surface of the particle. In some embodiments, the antibody fragment is directly conjugated to the surface of the particle. In some embodiments, the antibody fragment is derived from nivolumab, pembrolizumab, PDR001, MBG453, LAG525, or GWN323. In some embodiments, the antibody or In certain embodiments, an antibody or fragment thereof targeting two of these receptors is used. In some embodiments, the particle comprises a corona around at least a portion of the surface of the particle core. In some embodiments, the corona comprises a polymer. In some embodiments, the corona comprises polyethylene glycol (PEG). In some embodiments, the corona has a moiety allowing for attachment of the antibody fragment to the surface of the particle. In some embodiments, the PEG corona has a moiety allowing for attachment of the antibody fragment to the surface of the particle. In certain embodiments, the moiety is an electrophile-PEG corona. In certain embodiments, the electrophile-PEG corona is a maleimide-PEG corona. In certain embodiments, the maleimide-PEG corona allows for attachment of the antibody fragment to the surface of the particle. In some embodiments, the particle comprises a polyethylene glycol (PEG) coating covering the surface of the particle core. In some embodiments, the PEG coating has a maleimide-PEG corona moiety allowing for attachment of the antibody or fragment thereof to the surface of the particle. In some embodiments, the antibody or fragment thereof is directly conjugated to the PEG-PLGA nanoparticle. In some embodiments, the antibody or fragment thereof is not non-covalently bound (e.g., biotin/streptavidin) to the surface of the particle. In some embodiments, the antibody or fragment thereof is covalently bound to the surface of the particle. In some embodiments, the antibody or fragment thereof is not non-covalently bound to the PEG-PLGA nanoparticle. In some embodiments, the antibody or fragment thereof is covalently bound to the PEG-PLGA nanoparticle. The antibody or fragment thereof attached to the particle targets particular T-cells, allowing the delivery of the pharmaceutically active agent within the particle to particular T-cells. In certain embodiments, the antibody or fragment thereof attached to the particle targets particular T-cells, allowing the delivery of the pharmaceutically active agent within the particle to particular T-cells or to tissues in which such T cells reside or to tissues to which such T-cells migrate. In some embodiments, the antibody or fragment thereof targets a CD4+ T-cell. In some embodiments, the antibody or fragment thereof targets an effector T-cell. In some embodiments, the antibody fragment targets an effector T-cell in vivo. In some embodiments, the antibody or fragment thereof targets a regulatory T-cell. In some embodiments, the antibody fragment targets a regulatory T-cell in vivo. In some embodiments, the antibody or fragment thereof targets a suppressor cell. In some In some embodiments, endogenous T-cells are targeted. In some embodiments, activated T-cells (e.g., activated CD8+ T-cells) are targeted. In some embodiments, the target of the antibody or fragment thereof is selected from the group consisting of PD-1, Thy1.1, CD8, CD137, LAG-3, and TIM-3. In some embodiments, the target of the antibody fragment is selected from the group consisting of PD-1, CD8, CD25, CD27, LAG-3, TIM-3, BTLA, VISTA, TIGIT, NRP1, TNFRSF25, OX40, GITR, and ICOS. In some embodiments, the T-cell is a CD8+ T-cell. In some embodiments, the T-cell is a CD4+ T-cell.
[0012] In some embodiments, the particle comprises a biodegradable polymer, and has a high encapsulation efficiency of the pharmaceutically active agent. In some embodiments, the biodegradable polymer has a sustained release of the pharmaceutically active agent. In some embodiments, the pharmaceutically active agent is an immunomodulatory compound. In certain embodiments, the pharmaceutically active agent is an inhibitor of TGFβ signaling. In certain embodiments, the pharmaceutically active agent is an inhibitor of the TGFβ receptor I kinase. In certain embodiments, the pharmaceutically active agent binds to the TGFβ receptor I kinase. In certain embodiments, the pharmaceutically active agent specifically binds to the TGFβ receptor I kinase. In certain embodiments, the pharmaceutically active agent is compound SD-208. In certain embodiments, the pharmaceutically active agent is a toll-like receptor (TLR) agonist. In certain embodiments, the pharmaceutically active agent is a TLR7 agonist. In certain embodiments, the pharmaceutically active agent is a TLR8 agonist. In certain embodiments, the pharmaceutically active agent is an agonist of TLR7 and TLR8. In certain embodiments, the pharmaceutically active agent is resiquimod (R848). In certain embodiments, the pharmaceutically active agent increases the proportion of CD8+ T cells in the tumor. In certain embodiments, the pharmaceutically active agent increases the proportion of granzyme B-expressing CD8+ T cells in the tumor. In certain embodiments, the pharmaceutically active agent increases the proportion of IFNγ-expressing CD8+ T cells in the tumor. In certain embodiments, targeted delivery of a TLR agonist to PD-1+ T cells inflames a non-T-cell-inflamed tumor, which improves patient responses to cancer immunotherapy.
[0013] In some embodiments, the polymeric core contains two or more agents to be delivered. In another aspect, methods of forming the particle are provided. In another aspect, methods of using the particle are provided. In some embodiments, the method 
[0094] In some embodiments, the particle comprises a corona around at least a portion of the surface of the particle core. In some embodiments, the corona comprises a polymer. In some embodiments, the corona comprises polyethylene glycol (PEG). In some embodiments, the corona has a moiety allowing for attachment of the antibody fragment to the surface of the particle. In some embodiments, the PEG corona has a moiety allowing for attachment of the antibody fragment to the surface of the particle. In certain embodiments, the moiety is an electrophile-PEG corona. In certain embodiments, the electrophile-PEG corona is a maleimide-PEG corona. In certain embodiments, the maleimide-PEG corona allows for attachment of the antibody fragment to the surface of the particle. In some embodiments, the particle comprises a coating covering at least a portion of the surface of the particle core. In some embodiments, the coating comprises a polymer. In some embodiments, the coating comprises polyethylene glycol (PEG). In some embodiments, the PEG coating has a moiety allowing for attachment of the antibody or fragment thereof. In certain embodiments, the moiety is an electrophile-PEG corona. In certain embodiments, the electrophile-PEG corona is a maleimide-PEG corona. In certain embodiments, the PEG coating has a maleimide-PEG corona, which allows for attachment of the antibody or fragment thereof to the surface of the particle. In some embodiments, the antibody or fragment thereof is directly conjugated to the surface of the particle. In some embodiments, the antibody or fragment thereof is directly conjugated to the PEG-PLGA nanoparticle. In some embodiments, the antibody or fragment thereof is covalently bound to the surface of the particle. In some embodiments, the antibody or fragment thereof is not non-covalently bound to the surface of the particle. In some embodiments, the antibody or fragment thereof is not non-covalently bound (e.g., biotin/streptavidin binding) to the surface of the particle. In some embodiments, the antibody or fragment thereof is not non-covalently bound (e.g., biotin/streptavidin binding) to the PEG-PLGA nanoparticle. In some embodiments, the antibody or fragment thereof is covalently bound to the PEG-PLGA nanoparticle. In certain embodiments, the antibody or fragment thereof attached to the particle targets specific T-cells. In certain embodiments, the antibody or fragment thereof attached to the particle targets specific T-cells in vivo. In certain embodiments, the antibody or fragment thereof attached to the particle targets specific T-cells, enabling the delivery of the pharmaceutically active agent contained in the particle to specific T-cells. In certain embodiments, the antibody or fragment thereof attached to the particle targets particular T-cells, allowing the delivery of the pharmaceutically active agent within the particle to particular T-cells or to tissues in which such T cells reside or to tissues to which such T-cells migrate. In certain embodiments, the particle is internalized by the T-cell. In certain embodiments, the particle is internalized by activated T-cells. In certain embodiments, the particle is internalized by activated CD8+ T-cells.
[0095] In some embodiments, the antibody or fragment thereof is a F(ab′)2 fragment. In some embodiments, the antibody or fragment thereof is a Fab fragment. In some embodiments, the antibody or fragment thereof is a Fab′ fragment.
[0096] In some embodiments, the antibody or fragment thereof is an antibody fragment. In some embodiments, the antibody fragment is enzymatically produced by fragmentation of an intact antibody using IdeS or IdeZ. In some embodiments, the antibody fragment is enzymatically produced by fragmentation of an intact antibody using IdeS or IdeZ has a defined sequence. In some embodiments, the antibody fragment is a F(ab′)2.
[0097] In some embodiments, the antibody or fragment thereof targets an endogenous immune cell subset. In some embodiments, the endogenous immune cell subset is a myeloid-derived suppressor cell. In some embodiments, the antibody or fragment thereof targets a marker expressed on the surface of myeloid-derived suppressor cells 
[0098] In some embodiments, the antibody or fragment thereof targets endogenous T-cells. In some embodiments, the antibody or fragment thereof targets a surface antigen on the endogenous T-cells. In some embodiments, the target of the antibody or fragment thereof is selected from the group consisting of PD-1, Thyl.1, CD8, CD137, LAG-3, and TIM-3. In some embodiments, the target of the antibody or fragment thereof is selected from the group consisting of PD-1, CD8, CD25, CD27, LAG-3, TIM-3, BTLA, VISTA, TIGIT, NRP1, TNFRSF25, OX40, GITR, and ICOS. In some embodiments, the target of the antibody or fragment thereof is found on other cells (e.g., Natural Killer (NK) cells). In some embodiments, PD-1, Thy1.1, CD8, CD137, LAG-3, or TIM-3 will also be targeted on NK cells because the NK cells express these markers. In some embodiments, PD-1, CD8, CD25, CD27, LAG-3, TIM-3, BTLA, NRP1, TNFRSF25, OX40, GITR, or ICOS will also be targeted on NK cells because the NK cells express these markers. In some embodiments, the target of the antibody or fragment thereof is PD-1. In some embodiments, the target of the antibody or fragment thereof is Thy1.1. In some embodiments, the target of the antibody or fragment thereof is CD8. In some embodiments, the target of the antibody or fragment thereof is CD137. In some embodiments, the target of the antibody or fragment thereof is LAG-3. In some embodiments, the target of the antibody or fragment thereof is TIM-3. In some embodiments, the target of the antibody or fragment thereof is CD25. In some embodiments, the target of the antibody or fragment thereof is CD27. In some embodiments, the target of the antibody or fragment thereof is BTLA. In some embodiments, the target of the antibody or fragment thereof is VISTA. In some embodiments, the target of the antibody or fragment thereof is TIGIT. In some embodiments, the target of the antibody or fragment thereof is NRP1. In some embodiments, the target of the antibody or fragment thereof is TNFRSF25. In some embodiments, the target of the antibody or fragment thereof is OX40. In some embodiments, the target of the antibody or fragment thereof is GITR. In some embodiments, the target of the antibody or fragment thereof is ICOS.
	Contrary to arguments, nowhere does Goldberg teach the antibodies are conjugated to each other, and instead, teaches antibodies are attached directly to the surface of the nanoparticle. Several sections from Goldberg, emphasized in bold font above, explicitly teach direct attachment of antibodies to the particle surface. Claim 40 also makes clear the antibodies of the nanoparticle are two separate antibodies and particle comprises two antibodies, wherein one antibody targets PD-1, and a second antibody targets LAG-3 or TIM-3.”
	The limitation of claim 1 of Goldberg reciting a polymeric core containing a pharmaceutically active agent does not exclude this nanoparticle from that encompassed by instant claim 25. Nowhere does claim 25 structurally or functionally exclude nanoparticles comprising pharmaceutically active agents. 
	Although Applicants appear to argue Goldberg is not enabled for the invention because they do not provide working examines of making and using the organic nanoparticle, MPEP 2164.02 states that: The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In reBorkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970). In the instant case, Goldberg describes, in great detail, methods of making the organic particle composition using known materials and methods, as evidenced by the cited paragraphs above. Further, Golderg does provide a successful working example of making and using an organic nanoparticle with PD-1 antibodies attached to the surface, either comprising or not comprising pharmaceutically active agent, that successfully targeted T cells in vitro and in vivo (Example 8, paragraphs [161-167] in particular). Thus, Goldberg provides sufficient disclosure to make the instantly claimed organic nanoparticle and is enabled.
	Finally, it is noted that claim 25 recites: “comprising no more than two different targeting agents” which reasonably encompasses one targeting agent. Thus, claim 25 encompasses organic particles comprising one antibody that binds to the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 7, 9, 10-17, 19, 20, and 25 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0179528, Goldberg et al, claiming priority to Dec. 2015; in view of Montler et al (Clinical & Translational Immunology, 2016, 5:e70, internet pages 1-8). 
Goldberg et al teach an organic nanoparticle comprising two different separate antibodies conjugated the surface of the nanoparticle, wherein the antibodies bind to PD-1 and either TIGIT or LAG3 (claims 1, 21, 40-42, 64; [11-13]; [94-98]; [100]; [104-105]; [121]). Goldberg et al teach producing organic nanoparticles conjugated to antibodies that target T cells to deliver therapeutically active agents to T cells and tumors, wherein the antibodies bind to T cell receptors including PD-1, OX40, TIGIT, 
Goldberg et al do not teach the nanoparticle is conjugated to two antibodies that bind to PD-1 and to OX40 or CTLA-4.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to target PD-1 with CTLA-4 or OX40 antibodies on the surface of the targeted nanoparticle of Goldberg et al.  One would have been motivated to because: (1) Goldberg et al specifically suggest conjugating two different antibodies to the nanoparticle and suggest targeting specific T cell populations including Tregs and PD-1+ TILs, and targeting CTLA-4 or OX40; (2) Montler et al teach that PD-1, CTLA-4 and OX40 are all expressed by the same Treg TIL population and suggest targeting these pathways. One of ordinary skill in the art would have a reasonable expectation of success conjugating a second antibody to the nanoparticle conjugated to PD-1 antibody taught by Goldberg et al and inducing an immune response, activating T cells and treating cancer given: (1) Goldberg et al demonstrate successfully making an organic nanoparticle drug carrier conjugated with PD-1 antibody and delivering the conjugate to PD-1+ TILs and stimulating immune responses; (2) Montler et al teach PD-1+ TILs express CTLA-4 and OX40 and teach antibodies targeting these T cell receptors are known and successfully used in cancer therapy.


Response to Arguments
6. 	Applicants argue that Goldberg et al does not render obvious the invention for the reasons argued above for the rejection under USC 102 and reiterate the arguments.
	Applicants further argue that the instant specification demonstrates evidence of non-obviousness where the Figures and Examples show organic nanoparticles comprising both antagonistic PD-1 antibodies and agonistic OX40 antibodies attached to the surface of the nanoparticle function to significantly improve cancer treatment and promote greater T effector cell expansion, cytokine production, survival and CD8+ T cell numbers compared to individual free PD-1 and OX40 antibodies or compared to nanoparticles comprising either PD-1 or OX40 attached antibodies. Applicants argue the results are unexpected.

7.	The arguments have been considered but are not persuasive. The arguments reiterated for the rejection under USC 102 are not persuasive for the reasons set forth above. Applicant’s argument that the results in the specification are unexpected and synergistic are not persuasive for the current claim limitations. MPEP 716.02(d) states that unexpected results must be commensurate in scope with the claim limitations. “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.” In the instant case, the claims broadly encompass organic nanoparticle compositions comprising any PD-1 and OX40 T cell-targeting 
	Examiner also notes that claim 1 recites “no more than two different targeting agents” conjugated to the organic particle, which reasonably encompasses one targeting agent, and is outside the scope of significant and surprising results for dual antagonistic PD-1 and agonistic OX40 antibody-conjugated particles argued by Applicants. Examiner suggests amending claim 1 and 25 to require two different antibodies are conjugated to the particle, an antagonistic PD-1 antibody and agonistic OX40 antibody. 

8.	Applicants argue that Montler does not remedy the deficiencies argued for Goldberg. Montler does not teach conjugating two antibodies to an organic particle and does not teach how the two antibodies interact with each other on the particle, therefore does not provide motivation or reasonable expectation of success to do so.

9.	The arguments have been considered but are not persuasive. As stated above, Goldberg teaches and suggests conjugating two antibodies to the organic nanoparticle that target T cells to deliver the organic nanoparticle and its pharmaceutically active agent to activate and stimulate T cell immune responses. Montler provides motivation and reasonable expectation of success to target T cells that express all or any of PD-1, CTLA-4 and OX40 for delivery. 
	The cited prior art does not need to provide the same motivation as Applicants to arrive at the same invention. MPEP 2144 states: The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon,, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). In the instant case, the motivation provided by the cited prior art in the rejection is to provide two antibodies conjugated the particle that target the same T cell for delivery of therapeutic active agents to activate and stimulate T cell immune responses. The cited prior art does not need to recognize or teach the interaction antagonistic PD-1 and agonistic OX40 antibodies on the particle argued by Applicants to arrive at the same invention.

10.	Claim 18 remains rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0179528, Goldberg et al, claiming priority to Dec. 2015; and Montler et al (Clinical & Translational Immunology, 2016, 5:e70, internet pages 1-8) as applied to claims 1, 7, 9, 10-17, 19, 20 and 25 above, and further in view of Stintzing (F1000Prime Reports, 2014, 6:108, internet pages 1-12).
Goldberg et al and Montler et al (the combined references) teach an organic nanoparticle comprising two antibodies targeting TILS, such as PD-1 and CTLA-4 or OX40 conjugated to the nanoparticle surface, and administering the nanoparticles to subjects to treat colorectal cancer, activate T cells, and stimulate an immune response, as set forth above.
The combined references do not teach the method of treating cancer further comprising administering chemotherapy or radiation.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to add chemotherapy and/or radiation treatment to the method of treating colorectal cancer taught by the combined references.  One would have been motivated to and have a reasonable expectation of success to given Stintzing teaches such therapeutic methods are standard and are combined with biological therapy.

Response to Arguments
11.	Applicants reiterate arguments that Goldberg and Montler do not teach or suggest the invention. Applicants argue that Stintzing does not remedy the deficiencies of Goldberg and Montler or teach the unexpected and improved results demonstrated in the instant specification.

12.	The arguments have been carefully considered but are not persuasive for the reasons set forth above. Goldberg and Montler do not have the deficiencies argued by Applicants and Stintzing is provided to address the limitation of adding routine or standard chemotherapy and/or radiation treatment to their method.


Claim 21 remains rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0179528, Goldberg et al, claiming priority to Dec. 2015; and Montler et al (Clinical & Translational Immunology, 2016, 5:e70, internet pages 1-8) as applied to claims 1, 7, 9, 10-17, 19, 20 and 25 above, and further in view of Werengowska-Ciecwierz et al (Advances in Condensed Matter Physics, 2015, p. 1-27); Shi et al (Journal of Materials Chemistry, 2009, 19:5485-5498); and Hassane et al (Bioconjugate Chem. 2006, 17:849-854).
Goldberg et al and Montler et al (the combined references) teach an organic nanoparticle comprising two antibodies targeting TILS, such as PD-1 and CTLA-4 or OX40 conjugated to the nanoparticle surface, and administering the nanoparticles to subjects to treat colorectal cancer, activate T cells, and stimulate an immune response, as set forth above. Goldberg et al suggest chemically conjugating the antibodies to the organic nanoparticles (abstract; [29]).
The combined references do not teach the antibodies are conjugated to the organic particle by click chemistry.
Werengowska-Ciecwierz et al summarize known methods of bioconjugation of organic particles to ligands or antibodies, particularly for targeted cancer therapy (section 4). Werengowska-Ciecwierz et al summarize known and successful “click chemistry” methods for bioconjugation (parts (i)-(iv) and Schemes 5-11 on pages 10-12 and teach these reactions are characterized by high efficiency, stereospecificity, and harmless side products. 
Shi et al also summarize known methods of conjugation of ligands or antibodies to organic nanoparticles for therapeutic purposes and teach click chemistry by alkyne-
Hassane et al teach conjugation of ligands to organic particles by click chemistry and teach it has the advantages of being highly regiospecific, chemoselective, and tolerant to a wide variety of other functional groups. It can also be performed almost quantitatively under mild conditions in aqueous buffers (p. 849, col. 2; abstract). Hassane et al demonstrate their efficient and convenient chemoselective conjugation method based on click chemistry for coupling ligands to liposomes (abstract; Scheme 1-3).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize click chemistry to conjugate the antibodies to the surface of the organic particles of the combined references. One would have been motivated to, and have a reasonable expectation of success to, because: (1) Goldberg et al suggest the antibodies can be chemically conjugated to the particle; (2) Werengowska-Ciecwierz et al, Shi et al, and Hassane et al teach the advantages of click chemistry to conjugate ligands to organic particles include high efficiency, produces high yields, is simple in product isolation, stereospecific, harmless side products, and compatible with organic and aqueous reaction conditions; and (3) Werengowska-Ciecwierz et al, Shi et al, and Hassane et al teach or demonstrate that bioconbjugation of ligands or antibodies to organic particles using click chemistry are known, successful, and well-established.
	
Response to Arguments
14.	Applicants reiterate arguments that Goldberg and Montler do not teach or suggest the invention. Applicants argue that Werengowska-Ciecwierz, Shi, and Hassane do not remedy the deficiencies of Goldberg and Montler or teach the unexpected and improved results demonstrated in the instant specification.

15.	The arguments have been carefully considered but are not persuasive for the reasons set forth above. Goldberg and Montler do not have the deficiencies argued by Applicants and Werengowska-Ciecwierz, Shi, and Hassane are provided to address the limitation of utilizing click chemistry to conjugate the antibodies to the surface of the organic particles of the combined references.

16.	Claim 23 remains rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0179528, Goldberg et al, claiming priority to Dec. 2015; and Montler et al (Clinical & Translational Immunology, 2016, 5:e70, internet pages 1-8) as applied to claims 1, 7, 9, 10-17, 19, 20 and 25 above, and further in view of Zander et al (2015, Cell Host & Microbe, 17:628-641); McGray et al (American Society of Gene & Cell Therapy, 2014, 22:206-218); and Moynihan et al (Nature Medicine, 2016, 22:1402-1410).
Goldberg et al and Montler et al (the combined references) teach an organic nanoparticle comprising two antibodies targeting TILS, such as PD-1 and OX40, conjugated to the nanoparticle surface, and administering the nanoparticles to subjects 
The combined references do not teach the PD-1 antibody is clone RMP1-14 or the OX40 antibody is clone OX86.
Zander et al teach commercially available antibody RMP1-14 to bind and target PD-1 and antibody OX86 to bind and target OX40, wherein both antibodies were purchased and commercially available from BioXCell (p. 640, col. 1).
McGray et al teach antibody RMP1-14 to bind and target PD-1 for checkpoint blockade and tumor immunotherapy that was purchased from BioXCell (p. 216, col. 2, top paragraph).
Moynihan et al teach antibody RMP1-14 to bind and target PD-1 for checkpoint blockade and tumor immunotherapy that was purchased from BioXCell (Online Methods under “Tumor inoculation and subcutaneous tumor therapy”).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize PD-1 antibody RMP1-14 and/or OX40 antibody OX86 in the particle of the combined references. One would have been motivated to, and have a reasonable expectation of success to, because they are commercially, readily available antibodies and are demonstrated successfully by Zander et al, McGray et al, and Moynihan et al to perform the function of targeting and binding PD-1 or OX40, as required by the combined references.



Response to Arguments
17.	Applicants reiterate arguments that Goldberg and Montler do not teach or suggest the invention. Applicants argue that Zander, McGray, and Moynihan do not remedy the deficiencies of Goldberg and Montler or teach the unexpected and improved results demonstrated in the instant specification.

18.	The arguments have been carefully considered but are not persuasive for the reasons set forth above. Goldberg and Montler do not have the deficiencies argued by Applicants, and Zander, McGray, and Moynihan are provided to address the limitation of utilizing commercially available PD-1 antibody clone RMP1-14 and/or OX40 antibody clone OX86 on the organic particle for targeting delivery to T cells.


19.	Conclusion: Claims 1, 7, 9-21, 23 and 25 are rejected.


Conclusion
20.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642